Citation Nr: 1640865	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  07-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to September 27, 2005.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from September 27, 2005.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to July 1962.

In June 2008, the Board denied a higher initial rating for bilateral hearing loss and denied service connection for bilateral varicose veins, claimed as loss of full use of the legs.  The Veteran appealed that decision to the Veterans Claims Court.  In March 2009, the Court Clerk vacated that Board's decision and remanded the case to the Board for readjudication in compliance with a Joint Motion for Remand (JMR).  The Board remanded the appeal in August 2009 for additional development.  The appeal has been returned to the Board.  

While the Veteran contends that the claim for service connection for bilateral varicose veins was not addressed in a supplemental statement of the case, the RO granted service connection for peripheral venous insufficiency in both the left and right leg in March 2016.  As this was deemed to be a full grant of the benefits sought in the appeal, the issue of entitlement to service connection for bilateral varicose veins, claimed as loss of full use of the legs, is no longer before the Board.  

In part, due to more recent arguments advanced by the Veteran, an additional remand is necessary prior to review of the claim for a higher initial rating for bilateral hearing loss.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the appeal in August 2009, in part, to obtain private treatment records from Dr. N.  While the AOJ sent an initial request for those in January 2002, in compliance with a March 2009 JMR, and additional attempt to obtain records from Dr. N. was requested on remand.  See 38 C.F.R. § 3.159(c), (e).  Because it does not appear that any additional attempt has been made to obtain outstanding treatment records from Dr. N., a remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Next, in an April 2016 statement, the Veteran asserted that his hearing has deteriorated.  Accordingly, an updated VA examination is warranted.  While evidence indicates that he is incarcerated, the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  On remand, the AOJ should pursue whatever reasonable options may be available to provide him with a medical examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request private treatment records from Dr. N. at the address provided by the Veteran in December 2001 correspondence.  If an updated authorization to obtain such treatment records is necessary, one should be requested from the Veteran.  

If VA is unable to obtain records from Dr. N. or it is determined that continued efforts to obtain the information would be futile, the Veteran and his attorney should be notified in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Contact the facility at which the Veteran is incarcerated to pursue whatever reasonable options may be available to provide him with a medical examination to assess the current severity of service-connected bilateral hearing loss.  The record should be made available to the examiner in conjunction with the examination. 

Documentation of VA's efforts to examine the Veteran must be included in the record.  If an examination cannot be obtained or is cancelled, this should also be documented in the record.  

3.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his attorney with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




